Citation Nr: 1550450	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a mental disorder, including posttraumatic stress disorder (also claimed as depression, mood swings, anxiety, nightmares, insomnia, anger/aggression condition and memory loss).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, determined that new and material evidence had not been received to reopen the claim of service connection for a mental disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his mental condition is due to military service.  Specifically, he contends that his disability is due to experiences in Grenada in August 1983.

At the outset, the Board notes that the Veteran's claim was previously denied because an in-service stressor could not be verified and there was no indication that a current psychiatric condition was related to military service.  

Search results from the Defense Personnel Records Information Retrieval System (DPRIS) from July 1983 to September 1983 did not document that military personnel from the appellant's military squadron were assigned to Grenada or demonstrate the unit being involved in hostile actions.  In a June 2011 memorandum, it was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful search of Marine Corps or National Archives and Records Administration (NARA) records.

A review of the appellant's military personnel records demonstrates that he was awarded the Air Force Commendation Medal for his contribution in the operation to rescue endangered American citizens in Grenada.  The noted period of service was in November 1983; thus, the Veteran had mistakenly provided an incorrect date for his stressor.  Thus, while attempts to verify the claimed stressor for the period around August 1983 had been conducted, no search has yet been undertaken for November 1983.

In light of the evidence indicating that the appellant had service in Grenada in November 1983, the Board finds that additional attempts to verify the appellant's in-service stressor should be made on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the DPRIS, JSRRC or any other appropriate agency, and ask that it conduct a research of the records of the Veteran's service in Grenada in November 1983.  A negative response should be requested if no information or evidence is available.

2.  The RO should conduct any additional development deemed necessary.

3.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




